Title: John Adams to John Quincy Adams, 3 June 1786
From: Adams, John
To: Adams, John Quincy


     
      My dear son
      London April 2. i.e. 3 June 1786
     
     Dr Gordon brought me your Letter of the 2d. of April, which gave me, great Pleasure. In order to get acquainted with the other Classes enquire who are the most remarkable Scholars in each, and drop in upon them frankly, make them a visit in a Leisure hour at their Chambers, and fall into Conversation. Ask them about their Tutors manner of teaching. Observe what Books lie upon their Tables, ask Questions about the Towns they were born in, the Schools they were fitted in. Ask them about the late War, what good officers belonged to their Town. Who is the Minister and who the Representative and who the Justices or Judges that live there. What Brigade or Regiment of Militia it is in? &c Or fall into Questions of Literature, Science, or what you will.
     Dr Williams writes me, handsomely of You. Minute down Questions to ask him, modestly. He has Sent a Volume of the Transactions of the society of Arts and sciences to sir Joseph Banks, but not one of my Friends has thought of sending me one. I long for one.
     One should always be a Year or two beforehand with ones affairs, if possible. Pray, do you think of any Place, or office in which to study Law? A Year will soon be round. Or shall I come home and take you into my office? Or are you so disgusted with our Greek Breakfasts at the Hague, and our Euclid suppers at Auteuil as to prefer another Praeceptor?
     Take care of your Health. The smell of a Midnight lamp is very unwholesome. Never defraud yourself of your sleep, nor of your Walk. You need not now be in a hurry.
     Your Books shall be sent you as soon as possible, but the Trade is so little with Boston and the less the better, that it will be I fear Several Months before I can send them. Love to Charles and Thomas. Your affectionate Father
     
      John Adams
     
    